Case 1:21-cv-00153-HG-KJM Document 1 Filed 03/22/21 Page 1 of 5   PageID #: 1




COX FRICKE LLP
A LIMITED LIABILITY LAW PARTNERSHIP LLP

JOACHIM P. COX                  7520-0
   jcox@cfhawaii.com
RANDALL C. WHATTOFF             9487-0
   rwhattoff@cfhawaii.com
KAMALA S. HAAKE                 9515-0
   khaake@cfhawaii.com
800 Bethel Street, Suite 600
Honolulu, Hawai‘i 96813
Telephone: (808) 585-9440
Facsimile: (808) 275-3276

Attorneys for Defendants
STARBUCKS CORPORATION,
STARBUCKS COFFEE COMPANY, and
STARBUCKS COFFEE HAWAII

                IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF HAWAI‘I

MARCO POLO MARCELLO;                     CASE NO.
LARA TAINA GA SILVA,
                                         DEFENDANTS’ NOTICE OF
                  Plaintiffs,            REMOVAL; DECLARATION
                                         OF RANDALL C. WHATTOFF;
      vs.                                DECLARATION OF LYLE
                                         TENPENNY; EXHIBITS 1-5;
STARBUCKS CORPORATION;
                                         CERTIFICATE OF SERVICE
STARBUCKS COFFEE
COMPANY; STARBUCKS                       Trial:   None set
COFFEE HAWAII; JOHN DOES 1-
10; JANE DOES 1-10; DOE
CORPORATIONS 1-10; DOE
GOVERNMENTAL AGENCIES 1-
10; DOE PARTNERSHIPS 1-10;
DOE ENTITILES1-10,

                  Defendants.
Case 1:21-cv-00153-HG-KJM Document 1 Filed 03/22/21 Page 2 of 5            PageID #: 2




                    DEFENDANTS’ NOTICE OF REMOVAL

             Defendants Starbucks Corporation, Starbucks Coffee Company, and

Starbucks Coffee Hawaii (collectively “Defendants”) hereby remove to this

Honorable Court a civil lawsuit filed in the Circuit Court of the First Circuit, State

of Hawai‘i, Case No. 1CCV-XX-XXXXXXX, pursuant to 28 U.S.C. §§ 1332, 1441,

and 1446. Removal is proper because there is complete diversity of citizenship

between the parties, and the amount in controversy exceeds $75,000.00, exclusive

of interest and costs.

I.    STATE COURT PROCEEDINGS

             1.     On January 24, 2021, Plaintiffs Marco Polo Marcello and Lara

Taina Ga Silva (collectively “Plaintiffs”) filed a Complaint against Defendants in

the Circuit Court of the First Circuit, State of Hawai‘i. The Complaint against

Defendants alleges claims for negligence, emotional distress, loss of consortium,

and punitive damages.

             2.     Defendants were served with a copy of the Complaint and

Summons on February 23, 2021. Whattoff Decl. ¶ 3. A copy of the Complaint

and Summons are attached to the Declaration of Randall Whattoff as Exhibit 1. A

copy of the State Court docket is attached hereto as Exhibit 2.

             3.     This Notice of Removal is timely pursuant to 28 U.S.C.

§ 1446(b).

                                           2
Case 1:21-cv-00153-HG-KJM Document 1 Filed 03/22/21 Page 3 of 5             PageID #: 3




II.    VENUE

             4.     Venue lies in the United States District Court for the District of

Hawai‘i pursuant to 28 U.S.C. §§ 1441(a) and 1446(a) because this action was

originally brought in the Circuit Court of the First Circuit, State of Hawai‘i.

III.   GROUNDS FOR REMOVAL

             5.     This action is removable to this Court on the basis of diversity

of citizenship. See 28 U.S.C. § 1332.

             6.     At all relevant times, as set forth in the Complaint, Plaintiffs

were residents of the County of Honolulu, State of Hawai‘i. See Ex. 1 ¶ 1.

             7.     At all relevant times, Defendant Starbucks Corporation was

incorporated under the laws of the State of Washington with its principal place of

business in Washington. See Tenpenny Decl. ¶¶ 3-4 & Ex. 3; see also Ex. 1 ¶ 2.

Therefore, Starbucks is a citizen of Washington.

             8.     Starbucks Coffee Company and Starbucks Coffee Hawaii are

not independent entities but are merely trade names or “DBAs” of Starbucks

Corporation. See Tenpenny Decl. ¶¶ 5 & Exs. 4-5; see also Ex. 1 ¶ 3 (“Defendants

STARBUCKS COFFEE COMPANY and STARBUCKS COFFEE HAWAII are

listed on the Hawai‘i Department of Commerce and Consumer Affairs as Trade

Names . . . .” (parenthetical omitted)). Therefore, they do not have independent

corporate citizenship and are disregarded for the diversity analysis. See, e.g.,



                                           3
Case 1:21-cv-00153-HG-KJM Document 1 Filed 03/22/21 Page 4 of 5             PageID #: 4




Melendez v. Colorite Plastics Co., No. 215CV01931SDWLDW, 2015 WL

6745841, at *5 (D.N.J. Oct. 19, 2015).

              9.    There is complete diversity of citizenship between Plaintiffs,

who are citizens of Hawai‘i, and Starbucks Corporation, which is a citizen of

Washington.

              10.   Plaintiffs request past, present, and future special and general,

as well as punitive, damages as against Starbucks. Plaintiffs claim:

                    •     The man who assaulted them during the incident “knew
                          who to hurt someone with his cane. The first blow from
                          the man with the cane hit Plaintiff Marcello in the face
                          and broke many bones in, and the nose on, Plaintiff
                          Marcello’s face, the entire left side of Plaintiff Marcello’s
                          face.” Ex. 1 ¶ 11.

                    •     Plaintiff Marcello “passed out for approximately several
                          minutes.” Id. ¶ 15.

                    •     “The first responders took Plaintiff Marcello to Wahiawa
                          general hospital. The [hospital] conducted a CT scan on
                          Plaintiff Marcello and they confirmed that Plaintiff
                          Marcello had suffered severe injuries that required face
                          reconstructive surgery.” Id. ¶ 16.

                    •     “Plaintiff Marcello did undergo face reconstructive
                          surgery. The doctor who performed the surgery noted
                          that Plaintiff Marcello’s case or surgery was one of the
                          most challenging and difficult surgeries to perform. To
                          this day, Plaintiff Marcello’s entire left side of his body is
                          numb.” Id. ¶ 17.

                    •     In addition to his physical injuries, Plaintiff Marcello
                          claims he suffered “severe psychological trauma” and
                          significant business losses. Id. ¶¶ 18, 20.


                                          4
Case 1:21-cv-00153-HG-KJM Document 1 Filed 03/22/21 Page 5 of 5          PageID #: 5




Therefore, the amount in controversy exceeds the minimum jurisdictional amount.

IV.   NOTICE TO ADVERSE PARTIES AND STATE COURT

             11.    Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice shall be

promptly served on Plaintiffs’ counsel of record and will be filed with the Clerk of

the Court of the Circuit Court of the First Circuit, State of Hawai‘i.

V.    CONCLUSION

             12.    By removing this action to this Court, Defendants do not waive

any defenses, objections, or motions available under state or federal law.

Defendants expressly reserves the right to move for dismissal of Plaintiffs’ claims

pursuant to Rule 12 of the Federal Rules of Civil Procedure and/or any other rule.

             WHEREFORE, Defendants pray that the above-entitled action be

removed from the Circuit Court of the First Circuit, State of Hawai‘i, to the United

States District Court for the District of Hawai‘i.

             DATED: Honolulu, Hawai‘i, March 22, 2021.

                                        /s/Randall C. Whattoff
                                        JOACHIM P. COX
                                        RANDALL C. WHATTOFF
                                        KAMALA S. HAAKE

                                        Attorneys for Defendants
                                        STARBUCKS CORPORATION,
                                        STARBUCKS COFFEE COMPANY, and
                                        STARBUCKS COFFEE HAWAII


                                           5
